DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 01/11/2021 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but some are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). Examiner fully addresses below any arguments that were not rendered moot.
Claim Rejections - 35 USC § 102
Summary of Arguments:
Regarding claims 1 and 12, Applicant submits that Tanaka does not disclose or suggest "displaying the first assistance image at a position of the empty parking space in the surrounding image before starting a parking control by an input from an occupant" as required by claims 1 and 12. Tanaka teaches displaying the parking target position when the speed sensor detects that the host vehicle stopped and the driver sets the shift lever to reverse - thus, after starting a parking control by an input from an occupant. This is clearly different from the configuration as claimed - "displaying the first assistance image at a position of the empty parking space in the surrounding image before starting a parking control by an input from an occupant". As Tanaka fails to teach or suggest each and every element of the claim, Tanaka cannot anticipate the claim. As Tanaka does not teach at least displaying the first assistance image at a position of the empty parking space in the surrounding image before starting a parking control by an input from an occupant as 
Regarding claim 2, Applicant submits that Kadowaki does not disclose or suggest at least "displaying an assistance image at a position different from a position of the empty parking space in the surrounding image, the assistance image indicating that the empty parking space has been detected" as required by claim 2. In ¶0057, Kadowaki describes that "FIG. 5 uses a bird's-eye view to show an example in which "open regions" are detected while the vehicle 90 traverses a route in the parking lot of a shopping center or the like, for example. Spaces devoid of parked vehicles 100, e.g., spaces between two parked vehicles 100 parked in adjacent parking spots are theoretically detected as open regions." 
Kadowaki teaches detecting the empty parking space around a host vehicle when the host vehicle is not at a standstill. However, in ¶[0062, Kadowaki describes that "As shown in FIG. 9(c), the possible parking regions G detected in a plurality of locations are displayed on the monitor device 4 by graphic images such as those shown by the dashed lines in the drawing, and the possible parking regions G are superimposed as parking target candidates H on the photographic image." 
As evidenced by the reproduction of ¶0062 above, Kadowaki teaches, in a case where an empty parking space around the host vehicle has been detected when the host vehicle is not at a standstill, displaying an assistance image (i.e. parking target candidates H) at a position of the possible parking regions G (the empty parking space) in the surrounding image. Therefore, Kadowaki does not disclose displaying an assistance image at a position different from a position of the empty parking space in the surrounding image as required by the claim. 


Examiner’s Response: 
Examiner respectfully disagrees. 
Regarding claims 1 and 12, Examiner contends that the Applicant’s argument is based on a rejection that was not made by the examiner. The Examiner clearly mapped the “first assistance image” to Fig. 4 of Tanaka ([Fig. 4] The figure showing the screen of the monitoring device before shift to target position setting-out mode- ¶0036). Applicant is arguing about displaying the parking target position which is illustrated in Fig. 5 (i.e. “[Fig. 5] The figure showing the screen of the monitoring device after shift to target position setting-out mode”- ¶0036) not the screen before shifting to “target position setting-out mode” illustrated in Fig. 4 as specified by the Examiner. ¶0020 Clearly teaches that only “When the 2 detection results described above are transmitted to the calculation unit 2, the parking assist ECU 1 shifts to the target position setting mode (Yes branch of# 1). When the parking assist ECU 1 shifts to the target position setting mode, as shown in FIG. 5, a display of "parking target position setting" is displayed on the screen V of the monitor device 5 a, and a sound "setting a parking target position?" is output from the speaker 5” wherein the 2 detection results are that the vehicle has stopped and is reverse gear (¶0020). Therefore, the screen displays Fig. 4 before the vehicle being reverse gear is detected. 
Regarding claim 2, Examiner interpreted the “an assistance image at position different from a position of the empty parking space in the surrounding image” as the spaces which are occupied by vehicles (Kadowaki fig. 5). Nothing in the claim precludes “assistance image” from being interpreted as the non-empty space shown in the fig. 5 of Kadowaki. As mapped in the last Office Action, Examiner maintains that the non-empty spaces shown in fig. 5 teaches/suggests the “assistance image at position different from a position of the empty parking space in the surrounding image” as claimed.
Accordingly, Examiner maintains the anticipation rejections from the previous Office Action.

Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding dependent claims 4-5, 7-9 and 11, Tanaka fails to teach/suggest the limitations above.
Regarding dependent claim 10, Kadowaki fails to teach/suggest the limitations above.
	Examiner’s Response: 
		Examiner respectfully disagrees. 
		Regarding claims s 4-5 and 7-11, Applicant’s argument on claims 1 and 7 were held to be unpersuasive as specified above.
	Accordingly, Examiner maintains the obviousness rejections from the previous Office Action.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488